NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EMIEL A. KANDI,                                 No. 16-35661

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05648-RBL

 v.
                                                MEMORANDUM*
HERITAGE FINANCIAL
CORPORATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Federal prisoner Emiel A. Kandi appeals pro se from the district court’s

judgment dismissing his action alleging a Racketeer Influenced and Corrupt

Organizations Act claim and various state law claims. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Watison v. Carter, 668 F.3d 1108, 1112

(9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)); Headwaters, Inc.

v. U.S. Forest Serv., 399 F.3d 1047, 1051 (9th Cir. 2005) (dismissal based on res

judicata). We may affirm on any ground supported by the record. Franklin v.

Terr, 201 F.3d 1098, 1100 n.2 (9th Cir. 2000). We affirm.

       The district court properly dismissed Kandi’s claims against Heritage

Financial Corporation on the basis of res judicata. See Headwaters, Inc., 399 F.3d

at 1052 (setting forth the three-factor test to establish res judicata).

       Dismissal of Kandi’s claims against the remaining defendants was proper

because the issue of when Kandi’s claims accrued was actually litigated and

decided in Kandi’s prior federal court action. See Taylor v. Sturgell, 553 U.S. 880,

892 (2008) (issue preclusion bars “successive litigation of an issue of fact or law

actually litigated and resolved in a valid court determination essential to the prior

judgment, even if the issue recurs in the context of a different claim” (citation and

internal quotation marks omitted)).

       The district court did not abuse its discretion in denying Kandi leave to

amend because amendment would have been futile. See Reddy v. Litton Indus.,

Inc., 912 F.2d 291, 296 (9th Cir. 1990) (setting forth standard of review and

explaining that leave to amend can be denied when proposed amendment would be

futile).


                                            2                                   16-35661
      We reject as without merit Kandi’s contentions that the dismissal of his

action violated his right to a jury trial or due process.

      We do not consider Kandi’s arguments regarding the resolution of his prior

action because those issues are outside the scope of this appeal.

      AFFIRMED.




                                            3                               16-35661